DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Acknowledgement is make to Applicants remarks filed 09/07/2021. In light of the cancellation of the original claim set a new grounds of rejection is made over Xu, Jing-tao (CN108580586A) in view of Chang, Yi-Chang (US8516873B1). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 and 23-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 14-16:

Regarding Claims 23-32:
The claim language of independent claims 23, 28 and 30 are drawn to a method of operating a device and is subject matter which was not disclosed in the original application and thus constitutes the introduction of new matter. Therefore the independent claims 23, 28 and 30 and their respective depending claims are rejected under 35 USC 112 first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 28:
Claim language “the receiver” is unclear since a receiver is not positively recited prior. For the purposes of examination it is interpreted that Applicant intended to claim a receiver as similarly claimed in Claim 23.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 23-24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu, Jing-tao (CN108580586A), hereinafter referred to as “Xu”.
Regarding Claim 13:
Xu discloses a kit for repairing a dent (paragraph 0002, line 18) in a frame rail of an automotive vehicle, the kit comprising a mini bottle jack (Annotated in Fig 2 below) having a top end (Annotated in Fig 2 below) and a bottom end (Annotated in Fig 2 below), and arranged to provide a pushing force pushing the top end and the bottom end apart (paragraph 0029, the hydraulic device provides a pushing force against a cylinder to push the top and bottom ends apart pulling a dent out), plural attachments (paragraph 0018, line 128; plural attachments of variable sizes/shapes are disclosed), the plural attachments having plural respective shapes and each of the plural attachments comprising a respective pin (Annotated in Fig 2 below), the mini bottle jack including a hole at at least one of the top end and the bottom end to removably receive the respective pins of the plural attachments (Fig 2; the annotated pin connects the attachment to the bottom end through a hole in which the pin is inserted), the hole being oriented substantially in line with a direction of the pushing force (Fig 2; The force line of action is centered along item 2.2 and the hole accepting the pin is oriented in line with the center of item 2.2).

    PNG
    media_image1.png
    606
    610
    media_image1.png
    Greyscale

Regarding Claim 23:
Xu discloses a method of modifying a mini bottle jack (Annotated above in Fig 2), the mini bottle jack having a top end (Annotated above in Fig 2) and a bottom end (Annotated above in Fig 2), and arranged to provide a pushing force pushing the top end and the bottom end apart (paragraph 0029, the hydraulic device provides a pushing force against a cylinder to push the top and bottom ends apart pulling a dent out), the method comprising modifying the mini bottle jack for repair of dents (paragraph 0002, line 18 and paragraph 0019 lines 132-133) in a frame rail of an automotive vehicle by the steps of providing plural attachments (paragraph 0018, line 128; plural attachments of variable sizes/shapes are disclosed), the plural attachments having plural respective shapes and each attachment of the plural attachments comprising a respective pin (Annotated above in Fig 2); and forming a receiver (Fig 2 – item 2.2) in the mini bottle jack at at least one of the top end and the bottom end of the mini bottle jack, the receiver adapted to removably receive the respective pins of the plural attachments and aligned substantially with a direction of the pushing force (Fig 2; Item 2.2 has a central axis aligned with the force direction caused by the hydraulic fluid in cavity 2.8 to push the cylinder and cause the dent repair).
Regarding Claim 24:


    PNG
    media_image2.png
    619
    475
    media_image2.png
    Greyscale

Regarding Claim 28:
Xu discloses a method of repairing a dent in a frame rail of an automotive vehicle (paragraph 0002, line 18 and paragraph 0019 lines 132-133), the method comprising providing a mini bottle jack (Annotated above in Fig 2), the mini bottle jack having a top end (Annotated above in Fig 2) and a bottom end (Annotated above in Fig 2), and adapted to provide a pushing force pushing the top end and the bottom end apart (paragraph 0029, the hydraulic device provides a pushing force against a cylinder to push the top and bottom ends apart pulling a dent out), the receiver (Fig 2 – item 2.2) also including one or more receiving holes (Fig 3; the plate defines a gap or hole which accepts the pin of the .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-16, 22, 25-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Jing-tao (CN108580586A) in view of Chan, Yi-Chang (US8516873B1), hereinafter referred to as “Chan”.
Regarding Claim 14:

Chang teaches a device for repairing dents in automotive parts including a tool which accepts attachments at respective ends for performing the dent repair. Chang further teaches the hole (Fig 2 – item 32) at at least one of the top end (Fig 1 – item 30 is at an end interpreted to be a top end) and the bottom end (Fig 1 – item 40 is at an end interpreted to be a bottom end) is one of plural holes (Fig 2 – item 43 constitutes a second hole) at plural respective portions of the mini bottle jack to removably receive the respective pins of the plural attachments (Fig 5; an attachment is connected to the bottom end 40, Fig 7; attachments are connected to top end 30).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the bottle jack of Xu by incorporating a hole at each of the respective top and bottom ends to accept various attachments for accommodating various types of dents in order to create an efficient dual-purpose device for dent repair as taught by Chang.
Regarding Claim 15:
The combined device of Xu and Chang disclose the kit of claim 14. Chang further discloses in which the plural holes include a hole at the other of the top end and the bottom end (Fig 2 – both ends 30 and 40 include holes 32 and 43 respectively) of the mini bottle jack (Fig 2 – item 1).
Regarding Claim 16:
The combined device of Xu and Chang disclose the kit of claim 14. Chang further discloses in which the plural holes include a hole (Fig 2 – item 41) at a side of the mini bottle jack.
Regarding Claim 22:

Chang teaches a device for repairing dents in automotive parts including a tool which accepts attachments at respective ends for performing the dent repair. Chang further teaches in which at least one of the plural attachments (Fig 4 – item 63) includes a further hole (Fig 4 – item 6322) to receive the respective pin (Fig 4 – item 632) of another attachment of the plural attachments (Fig 4; The hole 6322 serves to connect or receive the pins of the respective attachments 63 by way of the connecting rod 61).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the kit of Xu by incorporating the further hole for indirectly reception of the pin of another attachment in order to create a stack of attachments used in repairing a specified size of dent which is removed by the cooperation of the multiple attachments.
Regarding Claim 25:
Xu discloses the method of claim 23. However, Xu is silent to further comprising forming one or more additional receivers in the mini bottle jack adapted to removably receive the respective pins.
Chang teaches a device for repairing dents in automotive parts including a tool which accepts attachments at respective ends for performing the dent repair. Chang further teaches forming one or more additional receivers (Fig 2 – items 30 and 40 are adapted with holes or receivers 32, 31 and 41, 43 which are interpreted to be adapted to removably receive pins of the attachments) in the mini bottle jack adapted to removably receive the respective pins.
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the mini bottle jack of Xu by forming additional receivers in the top and bottom end which include holes adapted for receiving pins of attachments in order to assemble attachments in a way which allows for attachments to be applied to a dent as taught by Chang.
Regarding Claim 26:
The combination of Xu and Change discloses the method of claim 25. Chang further discloses in which the receiver (Fig 2 – item 32) is formed at the top end of the mini bottle jack and the one or more additional receivers include a receiver (Fig 2 – item 43) formed at the bottom end of the mini bottle jack (Fig 2 – item 1).
Regarding Claim 27:
The combination of Xu and Change discloses the method of claim 25. Chang further discloses in which the one or more additional receivers include a receiver (Fig 2 – item 41) formed at a side of the mini bottle jack (Fig 1 – item 1).
Regarding Claim 29:
Xu discloses the method of claim 28. However, Xu is silent to in which the one or more receiving holes are plural receiving holes and selecting the one or more attachments from the plural attachments comprises selecting more than one attachment from the plural attachments.
Chang teaches a device for repairing dents in automotive parts including a tool which accepts attachments at respective ends for performing the dent repair. Chang further teaches in which the one or more receiving holes are plural receiving holes (Fig 2 – items 32 and 43) and selecting the one or more attachments from the plural attachments comprises selecting more than one attachment from the plural attachments (Fig 7 – a plurality of attachments 63 is selected).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the mini bottle jack of Xu by including a plurality of holes for attaching attachments and selecting multiple attachments for repairing a dent as taught by Chang.
Regarding Claim 30:
The combination of Xu and Chang disclose the method of claim 29. Chang further discloses in which the plural receiving holes include the receiving hole (Fig 2 – item 32) at the one of the top end or 
Regarding Claim 31:
The combination of Xu and Chang disclose the method of claim 29. Chang further discloses in which the plural receiving holes include a receiving hole (Fig 2 – items 32 and 43 are located at a top and bottom end respectively) at the one of the top end and the bottom end of the mini bottle jack and a receiving hole (Fig 2 – item 41 is a hole located at an inside side of the mini bottle jack 1) at a side of the mini bottle jack, and connecting the more than one attachment comprises connecting an attachment of the more than one attachment to the receiving hole at the one of the top end and the bottom end of the mini bottle jack, and connecting another attachment of the more than one attachment to the receiving hole at the side of the mini bottle jack (Fig 7 – a plurality of attachments 63 is selected and connected to the receiving hole by the connecters 34 and 60 wherein connecting rod 10 is connected to the side hole 41 and item 30 thereby connecting the plurality of attachments; Fig 5 - attachment 50 is connected to the further receiving hole 43 by connector 52).
Regarding Claim 32:
Xu discloses the method of claim 28. However, Xu is silent to in which at least one of the plural attachments includes a further receiving hole, and a further attachment of the plural attachments is connected to the further receiving hole before the step of applying the mini bottle jack to the frame rail of the vehicle.

It would have been obvious to one of ordinary skill, before the effective filing date, to modify the mini bottle jack of Xu by providing the further hole and plural attachments and assembling the device before applying to the auto body, doing so would provide a complete device for efficiently operating the attachments and repairing dents on the auto body as taught by Chang.
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Jing-tao (CN108580586A) alone.
Regarding Claim 17:
Xu discloses the kit of claim 13 in which the plural attachments include an attachment having surfaces which form a shape. However, Xu does not explicitly disclose a first surface from which the respective pin of the attachment projects; and second and third surfaces angled with respect to the first surface to form a shape, of the plural respective shapes, having a triangular cross section.
Examiner notes that Applicant has not positively recited criticality for a first surface from which the respective pin of the attachment projects; and second and third surfaces angled with respect to the first surface to form a shape, of the plural respective shapes, having a triangular cross section. The disclosure of Xu impliedly contains a teaching that the attachments used for dent repair can be replaced with different attachments of different specifications according to the size of the repaired area (Paragraph 0018, line 128).

Regarding Claim 18:
Xu discloses the kit of claim 13 in which the plural attachments include an attachment having surfaces which form a shape. However, Xu does not explicitly disclose a first surface from which the respective pin of the attachment projects; and a second surface curved to form a shape, of the plural respective shapes, forming a rounded cross section.
Examiner notes that Applicant has not positively recited criticality for a first surface from which the respective pin of the attachment projects; and a second surface curved to form a shape, of the plural respective shapes, forming a rounded cross section. The disclosure of Xu impliedly contains a teaching that the attachments used for dent repair can be replaced with different attachments of different specifications according to the size of the repaired area (Paragraph 0018, line 128).
Accordingly, it would have been obvious to one of ordinary skill, before the effective filing date, to modify the attachment shown in Figure 2 of Xu with an attachment comprising a first surface from which the respective pin of the attachment projects; and a second surface curved to form a shape, of the plural respective shapes, forming a rounded cross section. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to select an attachment with surfaces arranged 
Regarding Claim 19:
Xu discloses the kit of claim 13 in which the plural attachments include an attachment having surfaces which form a shape. However, Xu does not explicitly disclose a first surface from which the respective pin of the attachment projects; and a second surface offset from and angled with respect to the first surface to form a shape, of the plural respective shapes, having a wedge cross section.
Examiner notes that Applicant has not positively recited criticality for a first surface from which the respective pin of the attachment projects; and a second surface offset from and angled with respect to the first surface to form a shape, of the plural respective shapes, having a wedge cross section. The disclosure of Xu impliedly contains a teaching that the attachments used for dent repair can be replaced with different attachments of different specifications according to the size of the repaired area (Paragraph 0018, line 128).
Accordingly, it would have been obvious to one of ordinary skill, before the effective filing date, to modify the attachment shown in Figure 2 of Xu with an attachment comprising a first surface from which the respective pin of the attachment projects; and a second surface offset from and angled with respect to the first surface to form a shape, of the plural respective shapes, having a wedge cross section. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to select an attachment with surfaces arranged in a way such that the size of the dent corresponded to the shape and/or size of the attachment and therefore provide a way to operate the device of Xu in an efficient manner for removing the dent without causing secondary damage to the automotive part as taught by Xu. See MPEP 2144.I.
Regarding Claim 20:

Examiner notes that Applicant has not positively recited criticality for a first attachment having a first surface from which the respective pin of the first attachment projects, and a second surface parallel to and a first distance from the first surface; and a second attachment having a third surface from which the respective pin of the second attachment projects, and a fourth surface parallel to and a second distance from the third surface, the second distance being different from the first distance. The disclosure of Xu impliedly contains a teaching that the attachments used for dent repair can be replaced with different attachments of different specifications according to the size of the repaired area (Paragraph 0018, line 128).
Accordingly, it would have been obvious to one of ordinary skill, before the effective filing date, to modify the attachment shown in Figure 2 of Xu with an attachment comprising a first attachment having a first surface from which the respective pin of the first attachment projects, and a second surface parallel to and a first distance from the first surface; and a second attachment having a third surface from which the respective pin of the second attachment projects, and a fourth surface parallel to and a second distance from the third surface, the second distance being different from the first distance. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to select an attachment with surfaces arranged in a way such that the size of the dent corresponded to the shape and/or size of the attachment and therefore provide a way to operate the device of Xu in an 
Regarding Claim 21:
Xu discloses the kit of claim 13 in which the plural attachments include surfaces which form a shape. However, Xu does not explicitly disclose a first attachment having a first surface from which the respective pin of the first attachment projects, and a second surface parallel to the first surface, the second surface having a first shape; and a second attachment having a third surface from which the respective pin of the second attachment projects, and a fourth surface parallel to the third surface, the fourth surface having a second shape, the second shape being different from the first shape.
Examiner notes that Applicant has not positively recited criticality for a first attachment having a first surface from which the respective pin of the first attachment projects, and a second surface parallel to the first surface, the second surface having a first shape; and a second attachment having a third surface from which the respective pin of the second attachment projects, and a fourth surface parallel to the third surface, the fourth surface having a second shape, the second shape being different from the first shape. The disclosure of Xu impliedly contains a teaching that the attachments used for dent repair can be replaced with different attachments of different specifications according to the size of the repaired area (Paragraph 0018, line 128).
Accordingly, it would have been obvious to one of ordinary skill, before the effective filing date, to modify the attachment shown in Figure 2 of Xu with an attachment comprising a first attachment having a first surface from which the respective pin of the first attachment projects, and a second surface parallel to the first surface, the second surface having a first shape; and a second attachment having a third surface from which the respective pin of the second attachment projects, and a fourth surface parallel to the third surface, the fourth surface having a second shape, the second shape being different from the first shape. It would have been obvious to one of ordinary skill in the art, before the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567. The examiner can normally be reached 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725